Citation Nr: 1721734	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by a puretone threshold average in excess of 105 decibels, with puretone thresholds exceeding 55 decibels from 1000 through 4000 Hertz.  

2.  The Veteran's left ear hearing loss is manifested by a puretone threshold average of 64 dB, and a speech discrimination score of 70 percent.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2016).  Each ear will be evaluated separately.  Id.  
When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  


II. Analysis

The preponderance of the evidence shows that the criteria for a rating higher than 40 percent for the Veteran's bilateral hearing loss are not satisfied.  

An April 2011 VA examination report reflects that the examiner was unable to obtain reliable testing results, and therefore did not report them.  

A December 2014 VA examination report reflects that the puretone threshold average for the right ear was at least 105 decibels (dB).  The puretone threshold average for the left ear was 64 dB.  The speech discrimination score for the left ear was 70 percent.  A speech discrimination score for the right ear was not recorded.  As explained below, the highest numeric designation has been assigned the Veteran's right ear hearing loss based on the puretone threshold average alone.  Thus, a speech discrimination score is not needed for the right ear. 

A July 2015 private audiogram reflects a puretone threshold average of 95 dB for the left ear.  However, it does not provide a speech recognition score based on the Maryland CNC word list, and thus may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  Moreover, as shown below, the speech recognition score of 76 percent recorded in that report would not support a higher rating.

The Veteran's right ear hearing loss is manifested by a puretone threshold of over 105 dB, with puretone thresholds exceeding 55 dB from 1000 through 4000 Hertz.  Thus, under Table VIa, the highest numeric designation of XI is assigned.  See 38 C.F.R. §§ 4.85, 4.86(a).  For the left ear, the puretone threshold average of 64 dB and speech discrimination score of 70 percent yields a numeric designation of V under Table VI.  See 38 C.F.R. § 4.85.  The speech discrimination score of 76 percent recorded in the July 2015 private examination report would yield the same designation under Table VI, even though the puretone threshold average was recorded as 95 percent.  However, as already noted, that score was not obtained using the Maryland CNC word list and thus may not be used for rating purposes.  Because the puretone thresholds exceeded 55 dB from 1000 through 4000 Hertz, Table VIa may also be used.  See 38 C.F.R. § 4.86(a).  Application of Table VIa yields the same numeric designation of V for the left ear.  The point where designations XI and V intersect on Table VII yields a rating of 40 percent, which is the evaluation currently assigned.  See 38 C.F.R. § 4.85, DC 6100. 

Because the Veteran's hearing loss is not manifested by the pattern described in 38 C.F.R. § 4.86(b), the alternative criteria in that subsection do not apply. 

In sum, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a rating higher than 40 percent at any point during the pendency of this claim.  See 38 C.F.R. § 4.85, DC 6100.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016). 

A comparison of the Veteran's bilateral hearing loss disability with the schedular criteria shows that the rating criteria are adequate to capture its severity and symptomatology.  The Veteran's bilateral hearing loss and associated functional impairment, including difficulty hearing and communicating with others, are reasonably described by 38 C.F.R. § 4.85, DC 6100 and 38 C.F.R. § 4.86.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  Accordingly, the Veteran's difficulties with hearing and communicating in various contexts are contemplated by the rating criteria.  See id.

The Board notes that an April 2011 VA treatment record reflects that the Veteran had right ear pain and effusion, which was diagnosed as otitis externa.  VA treatment records dated in April 2011 and June 2011 also note that a tympanostomy (TM) or pressure equalizer (PE) tube had been placed in the right ear.  As the Veteran's otitis externa and right ear tube placement are not service connected, they cannot be considered in determining whether extraschedular referral is warranted. 

In sum, neither the Veteran's hearing loss symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Consequently, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  


ORDER

A rating greater than 40 percent for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


